DETAILED ACTION
The applicant’s Request for Continued Examination filed on April 15, 2020 has been acknowledged. Claim 4 has been canceled. Claims 1-3 and 5-21, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Charlton et al. (US 2008/0300919 A1) hereafter Charlton.
As per claim 19, Charlton discloses a system for measuring health data (Abstract), comprising:
	an external processing device (Page 7, paragraph [0062] and Figure 6; discloses that there is an external computing device which collects the signal data and determines the test results using a measuring algorithm) including:
		a processor and a memory device storing a measurement sequence and a calculation sequence (Page 7, paragraph [0062] and Figure 6; discloses that the system contains a processor and stores software to test the sample and calculating test results); and
	a reconfigurable measurement device configured to be communicatively coupled to the external processing device (Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level. Page 6, paragraph [0061] and Page 7, 
		a measurement interface configured to receive a fluid sample via test sensor (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses a measurement interface which receives a fluid sample via a test sensor as shown in Figure 6);
		a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware); and
		a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw measurement signal from the 
	wherein the memory device of the external processing device is configured to receive the raw measurement signal from the reconfigurable measurement device (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the external processing device is configured to receive the raw measurement signal and process the results), and 
	wherein the processor of the external processing device is configured to (i) read the calculation sequence from the memory device of the external processing device, and (ii) execute the calculation sequence to convert the raw measurement signal to a measurement value of a characteristic of the fluid sample (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the external processing device is configured to receive the raw measurement signal and process the results).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-12, 15-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 2008/0300919 A1) hereafter Charlton, in view of Kak et al. (US 2013/0012796 A1) hereafter Kak.
As per claim 1, Charlton discloses a system for measuring health data (Abstract), comprising:
	a measurement device (Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level) including:
		at least one measurement interface configured to receive a first fluid sample and a second fluid sample (Page 5, paragraph [0052]-[0053]; discloses that the fluid samples can be received by the measurement interface and programmed to measure various characteristics such as glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A1.sub.C fructose, lactate, or bilirubin. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample);

		at least one memory device configured to store firmware, first algorithm data, and second algorithm data (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware),
	wherein responsive to receiving a first user selection to measure the first characteristic of the first fluid sample, the processor executes the firmware with the first algorithm data to measure the first characteristic of the first fluid sample (Page 6, paragraph [0057]; discloses that the user can interact with the device and make 
	wherein responsive to receiving a second user selection to measure the second characteristic of the second fluid sample, (Page 6, paragraph [0057]; discloses that the user can interact with the device and make selections. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample. Page 8, paragraph [0070]; discloses the memory can be configured/reconfigured to store algorithms in firmware to carry out the measurements and analysis).
While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the processor executes the firmware with the second algorithm data instead of the first algorithm data, thereby reconfiguring the measurement device to measure the second characteristic of the second fluid sample (As noted by the applicant this is “When the firmware is executed with the first algorithm data, the measurement device follows different steps to measure different characteristics as compared to when the firmware is executed with the second algorithm data”. As such this is not a reprogramming of the device with new firmware but rather calling a different set of steps to perform based on the user’s selections).

Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps. While Charlton establishes that there is the ability to reconfigure or change the steps of the process, it is not explicit that the user makes this selection.
	Kak which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood, teaches that it is known to for the user to be able to select a set of steps to perform for different blood samples. 
	It would have been obvious to one of ordinary skill in the art to include in the reconfigurable sample measurement device of Charlton the ability to change between tests or steps to perform at taught by Kak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
Therefore, from this teaching of Kak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton, with user selecting what tests to apply as taught by Kak, for the purposes of tailoring the results based on the preferences and situations facing the user. Since Charlton also has the ability to receive user selections it would have been obvious to allow the user to select what type of test to perform as shown in Kak to allow the user to personalize the testing based on their situation and to better assess the results.
Examiner note: While the applicant has argued “Kak does not actually disclose that the measurement device is reconfigured to measure a different characteristic of the fluid samples” and that the “data on type of test” can include “Fasting,” “After Meal,” “Bed Time,” or “Random.”, specifically the applicant argues “Kak is not related to measuring different characteristics, but instead is simply about what label should be applied to the test result when it is stored, where the label relates to the timing of the test or recent meals the user ate.” The state of the art however establishes that different times of the day and specific before or after meals will relate to different characteristics. That is a home test shows blood sugar levels at Fasting (morning testing before food or water) 80-130 mg/dl, and two hours after starting a meal under 180 mg/dl are normal levels. This establishes that these are not merely labels but specific parameters or characteristics of the sample which must be considered to determine if the results normal or abnormal. The Examiner has cited Zawn Villines, “What to know about fasting 
As per claim 5, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the first characteristics of the first fluid sample relates to a blood glucose measurement and the second characteristic of the second fluid sample relates to any of an A1C measurement, a coagulation measurement, or a cholesterol measurement (Page 5, paragraph [0052]; discloses that the characteristics can include blood glucose measurement, and cholesterol measurement, as such it would have been obvious that both blood glucose and cholesterol can be tested).
	As per claim 6, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the at least one memory device 
	As per claim 7, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses further comprising an external processing device configured to be communicatively coupled to the measurement device and to execute a healthcare application that communicates with the measurement device (Page 7, paragraph [0062] and Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate measurement data for display).
	As per claim 8, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the external processing device and the measurement device are wirelessly coupled (Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate measurement data for display).
As per claim 9, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the external processing device is 
As per claim 10, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the healthcare application communicates the first algorithm data or the second algorithm data for storage on the at least one memory of the measurement device (Page 7, paragraph [0062] and Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate updates and configurations for the measurement devices which are stored on those devices).
As per claim 11, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the external processing device is computed to an external data source via a network, the external data source communicating the first algorithm data or the second algorithm data to the healthcare application for further communication to the measurement device (Page 5, paragraph [0047] and Page 8, paragraph [0074]; discloses the external processing device is coupled to an external data source via a network, in this case the internet. These updates can be made to the measuring device to configure it or reconfigure it with updated measurement information or the ability to reconfigure the device to collect data from different sensors).
As per claim 12, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the measurement device communicates the first characteristic or the characteristics to the healthcare application for display on a display of the external processing device (Page 9, paragraphs [0075]-
As per claim 15, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the at least one measurement interface includes a plurality of measurement interfaces, and the measurement device is configured to receive a fluid sample via any one of the measurement interfaces (Page 9, paragraphs [0080]-[0083]; discloses that there are multiple measurement interfaces including a GPS measurement, as well as time and sensors for collecting glucose information). 
	As per claim 16, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the first algorithm data configures the measurement device to receive the first fluid sample via one of the measurement interfaces and the second algorithm data configures the measurement device to receive the second fluid via another of the measurement interfaces (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware).
As per claim 17, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the plurality of measurement interfaces includes an electrochemical measurement interface and an optical measurement interface (Page 6, paragraphs [0054]-[0055]; discloses that the interfaces include both electrochemical and optical).
As per claim 18, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein one or more of the measurement interfaces is reconfigurable to receive fluid samples for at least one of blood glucose measurement, A1C measurement, coagulation measurement, or cholesterol measurement (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. Page 5, paragraph [0052]; discloses that the characteristics can include blood glucose measurement, and cholesterol measurement).
	As per claim 20, Charlton discloses a system for measuring health data (Abstract), comprising:
	an external processing device (Page 7, paragraph [0062] and Figure 6; discloses that there is an external computing device which collects the signal data and determines the test results using a measuring algorithm) including:

	a reconfigurable measurement device configured to be communicatively coupled to the external processing device (Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level. Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the system contains a sensor-receiving module but it connects to other devices to handle the processing of the results. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and reconfigured for new test sensors), the reconfigurable measurement device including:
		a measurement interface configured to receive (i) a first fluid sample via a first test sensor at a first time and (ii) a second fluid sample via second test sensor at a second time after the first time (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses a measurement interface which receives a fluid sample via a test sensor as shown in Figure 6. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and 
		a memory device storing firmware (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware); and 
		a processor (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal  and sends that data to the external processor for processing);
	wherein in response to a selection; the memory device of the reconfigurable measurement device is configured to receive and store the first measurement sequence and the first calculation sequence from the memory device of the external processing device (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting 
		the processor of the reconfigurable measurement device is configured to (i) read the first measurement sequence and the first calculation sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the first measurement sequence and the first calculation sequence to obtain a first raw measurement signal based the first fluid sample received by the measurement interface  and convert the first raw measurement signal to a measurement value of a first characteristic of the first fluid sample received by the measurement interface (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal  and sends that data to the external processor for processing), and 
	wherein in response to a selection; the memory device of the reconfigurable measurement device is configured to receive and store the second measurement sequence and the second calculation sequence from the memory device of the external processing device (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed 
		the processor of the reconfigurable measurement device is configured to (i) read the second measurement sequence and the second calculation sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the second measurement sequence and the second calculation sequence to obtain a second raw measurement signal based the second fluid sample received by the measurement interface and convert the second raw measurement signal to a measurement value of a second characteristic of the second fluid sample received by the measurement interface (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal  and sends that data to the external processor for processing).
While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the reconfiguring is in response to user selection and that reconfiguring (As noted by the applicant this is “When the firmware is executed with the first algorithm data, the measurement device follows different steps to measure different characteristics as compared to when the firmware is executed with the second algorithm data”. As such this is not a reprogramming of the device with new firmware but rather calling a different set of steps to perform based on the user’s selections).
Kak, which like Charlton talks about collecting a blood sample, teaches it is known for a user to specifically select the test or series of steps to be performed, thus 
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps. While Charlton establishes that there is the ability to reconfigure or change the steps of the process, it is not explicit that the user makes this selection.
	Kak which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood, teaches that it is known to for the user to be able to select a set of steps to perform for different blood samples. 
	It would have been obvious to one of ordinary skill in the art to include in the reconfigurable sample measurement device of Charlton the ability to change between tests or steps to perform at taught by Kak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner note: While the applicant has argued “Kak does not actually disclose that the measurement device is reconfigured to measure a different characteristic of the fluid samples” and that the “data on type of test” can include “Fasting,” “After Meal,” “Bed Time,” or “Random.”, specifically the applicant argues “Kak is not related to measuring different characteristics, but instead is simply about what label should be applied to the test result when it is stored, where the label relates to the timing of the test or recent meals the user ate.” The state of the art however establishes that different times of the day and specific before or after meals will relate to different characteristics. That is a home test shows blood sugar levels at Fasting (morning testing before food or water) 80-130 mg/dl, and two hours after starting a meal under 180 mg/dl are normal levels. This establishes that these are not merely labels but specific parameters or characteristics of the sample which must be considered to determine if the results normal or abnormal. The Examiner has cited Zawn Villines, “What to know about fasting blood sugar?” https://www.medicalnewstoday.com/articles/317466. To support that this is in fact the state of the art the Examiner has additionally cited Children with Diabetes, 
	As per claim 21, the combination of Charlton and Kak teaches the above-enclosed invention; Charlton further discloses wherein the at least one measurement interface is a single measurement interface that receives both the first fluid sample and the second fluid sample (Page 2, paragraph [0031]; discloses that the motherboard and daughter boards for integrating different modules into the system can be separate circuit boards or integrated onto the same circuit board. Further it establishes that whether they are the same circuit board or separate boards, can all be contained in the same housing. Page 3, paragraph [0033]; establishes that the interface for the device can be a single interface for all of the modules. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample).

Claim(s) 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 2008/0300919 A1) hereafter Charlton, in view of Kak et al. (US 2013/0012796 A1) hereafter Kak, further in view of Freeman et al. (US 2003/0083686 A1) hereafter Freeman.
As per claim 2, the combination of Charlton and Kak teaches the above-enclosed invention, Charlton further discloses wherein the measurement device further includes an front end coupled to the at least one measurement interface and the processor, the first algorithm data including a first measurement sequence with instructions for obtaining a first raw measurement signal, and the second algorithm data including a second measurement sequence with instructions for obtaining a second raw measurement signal, the at least one measurement interface being configured to obtain the first raw measurement signal based on the first fluid sample according to the first measurement sequence, the front end being configured to receive the first measurement signal from the at least one measurement interface according to the first measurement sequence, and when the measurement device is reconfigured, the at least one measurement interface being configured to obtain the second raw measurement signal based on the second fluid sample according to the second measurement sequence, the analog front end being configured to receive the second measurement signal from the at least one measurement interface according to the second measurement sequence (Page 6, paragraph [0054]; discloses an electrochemical measurement interface to collect and measure a fluid sample. Page 6, paragraph [0055]; discloses an optical measurement interface to collect and measure fluid sample. Page 8, paragraph [0070]; discloses that the system can be updated to 
	While Charlton discloses the collection of the data and even states digital and analog output, it fails to say the front end is analog and collects the raw data.
	Freeman which like Charlton talks about the collection of glucose levels from blood samples, teaches it is known to do so by collecting analog data and interpreting the raw data from the analyzed region (Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is known for the sample collections are done through an analog interface by collecting and interpreting raw data. Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process). 
	Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions. While Charlton shows the concept of analog and digital data, it is 
	Freeman which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood, teaches that it is known to collect data through an analog interface and for data to be raw data which needs to be interpreted. Freeman establishes that this process was known in the art at the time of the invention and considered a required element. 
	It would have been obvious to one of ordinary skill in the art to include in the reconfigurable sample measurement device of Charlton the ability to collect analog data at taught by Freeman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Freeman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton and Kak, with data being raw analog data as taught by Freeman, for the purposes of collecting and testing the data directly gathered from the source.  Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process.
As per claim 3, the combination of Charlton, Kak and Freeman teaches the above-enclosed invention; Charlton further discloses wherein the first data includes a 
Freeman which like Charlton talks about the collection of glucose levels from blood samples, teaches it is known to do so by collecting analog data and interpreting the raw data from the analyzed region (Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is 
As per claim 13, the combination of Charlton, Kak and Freeman teaches the above-enclosed invention; Charlton further discloses comprising an external processing device configured to be communicatively coupled to the measurement device and to execute a healthcare application that communicates with the measurement device, the measurement device sending the first measurement signal or the second measurement signal to the healthcare application, the external processing device storing a first calculation sequence or a second calculation sequence, healthcare application converting the first measurement signal or the second measurement signal to a measurement value according to the first calculation sequence or the second calculation sequence, respectively, and the healthcare application displaying the measurement value on a display of the external processing device (Page 5, paragraph [0047] and Page 8, paragraph [0074]; discloses the external processing device is coupled to an external data source via a network, in this case the internet. These updates can be made to the measuring device to configure it or reconfigure it with updated measurement information or the ability to reconfigure the device to collect data from different sensors. Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs 
Freeman which like Charlton talks about the collection of glucose levels from blood samples, teaches it is known to do so by collecting analog data and interpreting the raw data from the analyzed region (Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is known for the sample collections are done through an analog interface by collecting and interpreting raw data. Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process).
As per claim 14, the combination of Charlton, Kak and Freeman teaches the above-enclosed invention; Charlton further discloses comprising an external processing device configured to be communicatively coupled to the measurement device and to execute a healthcare application that communicates with the measurement device, the measurement device sending the measurement value to the healthcare application, and .

Response to Arguments
Applicant's arguments filed April 15, 2020 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 9 and 10, regarding the claim interpretation of claims 1-3 and 5-21 specifically that “A person of ordinary skill in the art would readily understand that the term "processor" has sufficiently definite meaning as the name for structure. The Office Action states that the "specification outlines [process] in general nature so there is no specific structure claimed." Office Action, pages 24-25. But Applicant respectfully submits that the term "processor" is the specific structure that is claimed, and "several courts have held that 'processor' can connote structure. See, e.g., Odyssey Wireless, Inc. v. Apple Inc., 2016 WL 3055900, at *l 1 (S.D. Cal. Mar. 30, 2016) ('The term 'processor' connotes structure.'); Syncpoint Imaging, LLC v. Nintendo of Am. Inc., 2016 WL 55118, at *18-20 (E.D. Tex. Jan. 5, 2016) (citing the definition for the word 'processor' contained in the IBM Dictionary of Computing); Smartflash LLC v. Apple Inc., 77 F. Supp. 3d 535, 541 ("E.D. Tex. 2014) ('Although 'processor' may not define a specific structure, it describes a class of structures.')." Fisher-Rosemount Sys., Inc. v. ABB Ltd, 2019 WL 6830806 at *15-*16 (S.D. Tex. 2019). Similarly, a person of ordinary skill in the art would also understand the structure indicated by the term 
“With respect to the terms "measurement interface," "electrochemical measurement interface" and "optical measurement interface," those of skill in the art understand the structure indicated by those terms. And the specification explains how these interfaces work on a test sensor containing the fluid sample. , ¶ [0020] explains that the electrochemical measurement interface contacts electrodes of the test sensor to measure an electrical current produced by the fluid sample. , ¶ [0021] explains that the optical measurement interface receives light transmitted by a chromatic reaction between the fluid sample and a regent on the test sensor. The Office Action alleges that these terms are included in the claims "without reciting any additional hardware," but Applicant respectfully submits that these terms themselves connote structure that is recognizable by those of skill in the art.”
The Examiner has been persuaded and will no longer consider the terms “process” and “memory” as means-plus-function, but will now consider them to be any generic processor and memory which is capable of performing the function.
	The Examiner respectfully disagrees, that the term "measurement interface," "electrochemical measurement interface" and "optical measurement interface," as these are just titles to the type of interface which is generic. The applicant’s specification paragraph [0020] outlines as “An electrochemical test sensor typically includes a plurality of electrodes and a fluid-receiving area that receives the fluid sample and includes appropriate reagent(s)”. The applicant’s specification paragraph [0021], 
In response to the applicant’s arguments on pages 10-12, regarding the art rejections specifically that “Applicant respectfully disagrees with the obviousness rejection of independent claim 1. As an initial matter, Applicant respectfully submits that Charlton does not disclose a memory storing firmware, first algorithm data, and second algorithm data. The Office Action cites to, ¶ ¶ [0054] and [0055] and [0070] of Charlton as disclosing this feature. But, , ¶ [0070] simply relates to updating software on the device, and , ¶¶ [0054] and [0055] describe two different alternative measurement interfaces. They do not disclose, teach or suggest that a single device includes both of the measurement interfaces, and that the user can select which one to use. The Office Action also cites to, ¶ ¶ [0057] of Charlton as disclosing that the user can interact with Charlton's meter. But, ¶ [0057] does not disclose that the user is making a selection to decide between different characteristics to measure, or different algorithms to perform. Instead, Charlton simply states that the device can "execute programmed instructions 
“Applicant also respectfully submits that neither Charlton nor Kak discloses executing firmware with different algorithm data in response to a user selection, in order to measure different characteristics, as recited by independent claim 1. Charlton talks generally about being able to measure different characteristics, but does not disclose that firmware is executed with different algorithm data based on a user selection. The Office Action recognizes this specific deficiency of Charlton, and uses Kak for allegedly disclosing the feature of executing firmware with different algorithm data in response to a user selection, in order to measure different characteristics of a fluid sample. See Office Action, pg. 5-6. However, Kak does not actually disclose that the measurement device is reconfigured to measure a different characteristic of the fluid samples.”
“Rather, FIG. 5 of Kak illustrates the steps involved in "the measurement of blood glucose by the smart blood glucose meter." Kak, , ¶ [0034]. Step I of FIG. 5 is "User Selects Type of Test." The type of test in Kak is selected "using algorithm la, FIG. 9." Id FIG. 9 shows the algorithm for how the device selects the type of test to be done. The algorithm shows that the "data on type of test" can include "Fasting," "After Meal," "Bed Time," or "Random." Depending on what the data for the type of test is, the current test is marked with one of these four choices in Kak. Or, as an alternative, the device can ask the user what type of test needs to be done. But as shown in FIG. 9, the "type of test" referred to in Kak is not related to measuring different characteristics, but instead , ¶ [0010].”
“Thus, Kak does not actually disclose, teach or suggest executing firmware with different algorithm data in order to reconfigure the device to measure different characteristics of fluid samples as recited in claim 1. At most, Kak discloses that the user can select what type of label the test is to be marked with, and that the device then determines the test result. There is nothing in Kak to suggest that the actual sequence or method carried out by Kak' s device is modified based on whether the user selects "fasting, after meal, before bedtime, or random testing." As such, Kak does not disclose, teach or suggest executing any type of firmware with different algorithm data based on a user selection, in order to measure different characteristics.”
“Therefore, Applicant respectfully submits that that independent claim 1 is allowable over the applied references. Dependent claims 2, 3, and 5-18 are also allowable over the applied references for at least the same reasons.”
The Examiner respectfully disagrees.
While the applicant submits that Charlton does not disclose a memory storing firmware, the first algorithm data, and second algorithm data, the Examiner has shown in the rejection that Charlton does in fact disclose these elements, specifically Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level. Page 
	While the applicant has argued “Kak does not actually disclose that the measurement device is reconfigured to measure a different characteristic of the fluid samples” and that the “data on type of test” can include “Fasting,” “After Meal,” “Bed Time,” or “Random.”, specifically the applicant argues “Kak is not related to measuring different characteristics, but instead is simply about what label should be applied to the test result when it is stored, where the label relates to the timing of the test or recent meals the user ate.” The state of the art however establishes that different times of the day and specific before or after meals will relate to different characteristics. That is a home test shows blood sugar levels at Fasting (morning testing before food or water) 80-130 mg/dl, and two hours after starting a meal under 180 mg/dl are normal levels. This establishes that these are not merely labels but specific parameters or characteristics of the sample which must be considered to determine if the results normal or abnormal. The Examiner has cited Zawn Villines, “What to know about fasting blood sugar?” https://www.medicalnewstoday.com/articles/317466. To support that this is in fact the state of the art the Examiner has additionally cited Children with Diabetes, 
	As such the combination does in fact read over the claims as currently written and therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 12-13, regarding the amended claim 19 and the previous art rejection specifically that, “While Applicant respectfully disagrees with the rejection of independent claim 19, for reasons unrelated to patentability and to advance prosecution, independent claim 19 is amended as shown above. A non-limiting example of independent claim 19 is shown in FIG. 3, and described at least in , ¶ [0037] of the application. As described there, a measurement device 100 can be communicatively coupled to an external processing device 200. The external processing device stores a measurement sequence and a calculation sequence. When the measurement device 100 is used to test a fluid sample, the measurement sequence can be transmitted to memory 105 of measurement device 
	“Charlton, Kak, and Freeman do not disclose these features. Charlton generally discloses the use of external devices in FIGS. 5-7, but does not disclose, teach or suggest any implementation where a measurement device reads a measurement sequence from an external device, utilizes the measurement sequence to obtain a raw measurement signal, and then transfers the raw measurement signal back to the external device to determine the actual value of the characteristic being measured.”
	“Kak discloses a separate smart glucose meter IO that connects to a smart phone 20 or other handheld device. Kak specifically states that depositing blood on a test sensor inserted into the meter 10 "starts the measurement of the blood glucose level by the smart glucose meter 10 and the result is displayed on the smart phone screen 20b." Kak, , ¶ [0030]. Thus, Kak does not disclose, teach or suggest a meter that reads a measurement sequence from a separate device, and then transmits a raw measurement signal back to that device to determine the final measurement value.”

	The Examiner respectfully disagrees.
As shown in the rejection of amended claim 19, Charlton does in fact disclose the newly amended limitations. Specifically Charlton discloses a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device. Charlton Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware. 
	Charlton additionally discloses a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw 
	While the applicant has argued that nothing in Charlton discloses where a measurement device reads a measurement sequence from an external device, utilizes the measurement sequence to obtain a raw measurement signal, and then transfers the raw measurement signal back to the external device to determine the actual value of the characteristic being measured. However the embodiment mentioned above does in fact carry out all external processing by the external device. The Examiner has not used the Kak reference since there is no user selection nor is there an explicit time frame in when the device is reconfigured. As such lacking any additional arguments from the applicant 
In response to the applicant’s arguments on pages 13 and 14 regarding the amended claim 20 and the previous art rejection specifically that “While Applicant respectfully disagrees with the rejection of independent claim 20, for reasons unrelated to patentability and to advance prosecution, independent claim 20 is amended as shown above. A non-limiting example of independent claim 20 is shown in FIGS. 4 and 5, and described at least in, ¶¶ [0038]-[0042] of the application. As described there, a measurement device 100 can be communicatively coupled to an external processing device 200. A memory 205 of the external processing device 200 can store different sets of measurement and calculation sequences to measure different characteristics of fluid samples, such as blood glucose measurements Al and A2, an A1c measurement B 1, a cholesterol measurement C 1, and a coagulation measurement D 1. Based on the user's selection, a specific measurement and calculation sequence can be transmitted to the measuring device, which can then determine the final measurement value of the selected characteristic.”
	“For at least the same reasons as independent claim 19, Charlton, Kak, and Freeman do not disclose every element of independent claim 20. None of the applied references discloses receiving a specific measurement and calculation sequence from an external device based on a user selection. Instead, Charlton and Kak disclose blood glucose meters that already have all of the necessary functionality and stored data to determine blood glucose measurements, and Freeman is not related to measurement devices at all. Thus, Applicant respectfully submits that Charlton, Kak, and Freeman, 
	The Examiner respectfully disagrees.
For the same reason stated for claim 19 Charlton does in fact disclose the newly amended features. Further as stated in regards to the un-amended claims Kak does in fact show the ability for users to make different selections and execute different algorithms stored in the device. While the applicant has argued these are merely titles as discussed above they are in fact not merely just titles which would have been clear those of skill in the prior art and supported by the newly cited references to establish the state of the art. As such lacking any additional arguments from the applicant the Examiner has not been persuaded and the rejections have been updated to address the new amended limitations and maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Charlton, and, where appropriate, in further view of Freeman.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/13/2021